By the Court —
Wilson, C. J.
— Proceedings against a garnishee are for the purpose of reaching the property of the defendant.
The deposit of money in the bank in the name of “ Samuel S. Eaton, Agent,” is not conclusive evidence that the money was the property of said Eaton, or that the bank thereby became his debtor. If the money is not the property of the defendant, the plaintiff is not legally or equitably entitled to it.' The garnishee having denied any indebtedness to the defendant, or the possession or control of any property, money, or effects belonging to him, the plaintiff can only proceed further by filing a supplemental complaint as provided in Chap. 70, of Laws of 1860,
The order appealed from is affirmed.